3ECEIUB                             O8-lr:™O0€S3--CV                                           
             FEB 2 ?Q'5                   COURT OF APPEALS
     DEMISE PAGHEHO, CLp;t EIGHTH DISTRICT OF TEXAS
                                    ALS    EL PASO, TEXAS
     EIGHTH COURT 0-     (•>;   i



B.S., Appellant,                                  §                          No. 08-15-00036-CV
                                                  §
v.                                                §      Appeal from the 394,h District Court of
                                                  §
TEXAS DEPARTMENT OF FAMILY                        §                              ,«—(XC # 7472>-
 AND PROTECTIVE SERVICES,                                                        \    '        '
 Appellee                                                                        \


                         MOTION FORWITHDRAWAL OF COUNSEL                         \   ^
           This Motion for Withdrawal of Counsel is brought by Jeannette Duer, who is attorney of

record for B.S. Jeannette Duer requests the Court to grant her permission to withdraw as

attorney for B.S. in this case. In support, Jeannette Duer shows:

           Good cause exists for withdrawal of Jeannette Duer as counsel, in that she is unable to

effectivelycommunicate with B.S. in a manner consistent with good attorney-client relations.

           B.S. stated to the trial court that she wished to retain new counsel for the appellate

process.


           B.S. stated that she was not indigent and had funds to retain counsel for the appellate

process.


        A copy of this motion has been delivered to B.S., who is hereby notified in writing of her

right to object to this motion. Brittany Segovia has not consented to the motion. The last known

address of B.S. is 324 Walnut, Pecos, Texas.



        Jeannette Duer prays that the Court enter an order discharging her as attorney of record

for B.S.
Respectfully submitted,

JEANNETTE DUER
ATTORNEY AT LAW
P.O. Box 2163
Fort Davis, Texas 79734
Tel: 432-426-3200
Cell: 713-557-0371
Fax: 432-426-3888




    earjjiette Duer         7   "7   T ,r
    tate Bar No. 00793645   °^f p^h'W"^
   jjduer@aol.com
                       Law Office of Bart E. Medley
                                       P.O. Box 1937, Fort Davis, Texts 79734
                            (432)426-3222 voice (432)426-3227 fax barf@baftmed]ey.ccmi




VIA FACSIMILE ONLY

February 2,2015

Hon. Denise Pacheco
Clerk, 8* Court of Appeals
500 E. San Antonio Ave.
Room 1203
El Paso, Texas 79901

        RE:     Cause No. 08-15-00036-CV, BS, Appellant v. Texas Department ofFamilyand
                Protective Services, Appellee

Dear Ms. Pacheco:


        Attached please find a Motion to Withdraw as Counsel and a proposed order on that
Motion in the above-referenced cause. This Motion is presented to the Court on behalfof
Jeannette Duer, who is listed as the attorney for the appellant.

        As I explained to someone in your office a few moments ago on the phone, Ms. Duer has
recently assumed the office of Jeff Davis County Judge. Judge Duer is currently in Lubbock
attending a training session for new county judges. As such, she has no ability to e-file this
Motion and Order.


        Judge Duer contacted me this afternoon, and stated that she had a deadline to file this
Motion of 5:00 p.m. today. I am not involved in this case in any way, however, I offered to assist
her in getting it filed. Unfortunately, since I represent no one in this matter, I cannot e-file it for
her. Judge Duer has never been required to e-file before, and has advised me that she has no e-
filing account I could use on her behalf.

       Inmy conversation with your office, I was told that in exceptional circumstances, the
Motion could be filed by fax andMs.Duer could be billed for the filing fee by mail or by e-mail.
I would submit thatthis is such an exceptional circumstance. Ms. Duer's mailing address, email
address, and contact number are:
                                                   Jeannette Duer
                                                   P.O. Box 2163
                                                   Fort Davis, Texas 79734
                                                   (713)557-0371 cell
                                                   jjduer@aol.com

       I would appreciate it ifyou would file this Motion onMs. Duer's behalf. Ifthere are any
issues with this, please feel free to contact Ms. Duer at the number above.
Hon. Demise Pacheco
February 2,2015
Page 2


       Thank youforyourassistance inresolvingthisunusual issue. Shouldyouhaveanyquestions
forme, I willbe happy to visitwithyou,although I knownothing whatsoever aboutthiscase. I can
be reached at (915)526-6255 or by e-mail at bart@bartmedley.com.

                                          Respectfully submitted,


                                          BarfE. Medley
                                          State Bar No. 24035671
                               COURT OF APPEALS
                            EIGHTH DISTRICT OF TEXA
                                   EL PASO, TEXAS

B.S., Appellant,                            §                         No. 08-15-00036-CV
                                            §
v.                                          §      Appeal from the 394* District Court of
                                            §
TEXAS DEPARTMENT OF FAMILY                  §                                  (TC#7472)
 AND PROTECTIVE SERVICES,
 Appellee

            ORDER REGARDING COUNSEL'S MOTION TO WITHDRAW


      The Court entersthis ORDER discharging Jeannette Dueras attorney of record for B.S.